 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     AMY B. CLEARY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Amy_Cleary@fd.org
 6   Attorney for Leonard Jones

 7
                                UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                          Case No. 2:14-cr-00344-KJD-PAL
11                 Plaintiff,                           STIPULATION TO CONTINUE
12                                                      DEADLINES
            v.
                                                        (First Request)
13   LEONARD JONES,
14                 Defendant.
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between
17   Nicholas A. Trutanich, United States Attorney, and Elizabeth O. White, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares, Federal
19   Public Defender, and Amy B. Cleary, Assistant Federal Public Defender, counsel for
20   Leonard Jones, that the following due dates, as ordered by this Court [ECF. No. 61] be
21   extended.
22          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that the
23   previously ordered deadlines for Petitioner’s Supplemental Brief in Support of his § 2255
24   Motion, which is currently due October 11, 2019, the Government’s Supplemental Brief,
25   which is currently due October 25, 2019, and the Petitioner’s Reply, which is currently due
26   within seven days of the Government’s Supplemental Brief, be vacated.
 1          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that the
 2   Petitioner shall have to and including October 21, 2019, within which to file the Petitioner’s
 3   Supplemental Brief in Support of his § 2255 Motion, the Government shall have to and
 4   including November 4, 2019, within which to file the Government’s Supplemental Brief, with
 5   both the Petitioner’s and the Government’s Supplemental Briefs to squarely address the issue
 6   of which prong the Petitioner was convicted or sentenced under, and the Petitioner shall have
 7   to and including seven days following the filing of the Government’s Supplemental Brief
 8   within which to file a Reply directly addressing the Government’s arguments.
 9          The Stipulation is entered into for the following reasons:
10          1.      Counsel for the Petitioner needs additional time in order to adequately prepare
11   the Petitioner’s Supplemental Brief in Support of his § 2255 Motion.
12          2.      The parties agree to the continuance of the deadlines as set forth herein.
13          3.      This is the first stipulation to continue the deadlines relative to the Petitioner’s
14   Supplemental Brief in Support of his § 2255 Motion.
15
16
17
18          DATED this 11th day of October, 2019.
19    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
20
      By: /s/ Amy B. Cleary                            By: /s/ Elizabeth O. White
21
      AMY B. CLEARY                                    ELIZABETH O. WHITE
22    Assistant Federal Public Defender                Assistant United States Attorney

23
24
25
26
                                                       2
 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:14-cr-00344-KJD-PAL
 4
                    Plaintiff,                            FINDINGS OF FACT AND ORDER
 5
            v.
 6
     LEONARD JONES,
 7
                    Defendant.
 8
 9
10                                       FINDINGS OF FACT
11          Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13          1.      Counsel for the Petitioner needs additional time in order to adequately prepare
14   the Petitioner’s Supplemental Brief in Support of his § 2255 Motion.
15          2.      The parties agree to the continuance of the deadlines as set forth herein.
16          3.      This is the first stipulation to continue the deadlines relative to the Petitioner’s
17   Supplemental Brief in Support of his § 2255 Motion.
18
19
20
21
22
23
24
25
26
                                                      3
 1                                             ORDER

 2          IT IS THEREFORE ORDERED that the Petitioner’s Supplemental Brief in Support of
 3   his § 2255 Motion is due October 21, 2019, and the Government’s Supplemental Brief is due
 4   November 4, 2019, with both the Petitioner’s and the Government’s Supplemental Briefs to
 5   squarely address the issue of which prong the Petitioner was convicted or sentenced under; and
 6   the Petitioner’s Reply is due within seven days of the filing of the Government’s Supplemental
 7   Brief, and is to directly address the Government’s arguments.
 8
 9                      18THday of October, 2019.
            DATED this ____
10
11                                               UNITED STATES DISTRICT JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    4
